Exhibit 10.17

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of May 17, 2019 (this
“Amendment”), to the Credit Agreement referenced below is entered into by and
among HERITAGE INSURANCE HOLDINGS, INC., a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders party hereto, and Regions Bank, in its
capacity as Administrative Agent (the “Administrative Agent”). All capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed to such terms in the Credit Agreement (as defined below).

RECITALS

WHEREAS, the Borrower, the Guarantors, the Lenders and Regions Bank, as
Administrative Agent and Collateral Agent, entered into that certain Credit
Agreement, dated as of December 14, 2018 (as amended, modified, supplemented,
increased, extended, restated, refinanced and/or replaced from time to time, the
“Credit Agreement”); and

WHEREAS, the Credit Parties and the Administrative Agent desire to correct the
technical omission in the Credit Agreement identified in Section 3 below;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.Introductory Paragraph; Recitals. The above introductory paragraph and
recitals (including any terms defined therein) of this Amendment are
incorporated herein by reference as if fully set forth in the body of this
Amendment.

2.Definitions. All capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement.

3.Technical Amendment to Credit Agreement. Pursuant to sub-clause (C) of Section
11.4(c) of the Credit Agreement, Section 2.6(c) of the Credit Agreement is
hereby amended to correct a technical omission by inserting the text “, and
ending with the close of the Fiscal Quarter ending September 30, 2023, with the
outstanding principal balance of the Term Loan A payable in full on the Term
Loan A Maturity Date” immediately after the text “unless accelerated sooner
pursuant to Section 9” and prior to the period at the end of such sub-clause.

4.Condition Precedent. This Amendment shall be effective upon receipt by the
Administrative Agent of counterparts of this Amendment duly executed by the
Borrower, the Administrative Agent and the Collateral Agent.

5.Miscellaneous.

(a)This Amendment shall be deemed to be, and is, a Credit Document.

(b)The Borrower (on behalf of itself and the other Credit Parties)
(i) acknowledges and consents to all of the terms and conditions of this
Amendment, (ii) agrees that, except as expressly set forth herein, this
Amendment, and all documents executed in connection herewith, do not operate to
reduce or discharge its obligations under the Credit Agreement or the other
Credit Documents, or any certificates, documents, agreements and instruments
executed in connection therewith, (iii) affirms all of its obligations under the
Credit Documents, (iv) agrees that this Amendment shall in no manner impair or
otherwise adversely affect any of the Liens granted in, or pursuant to, the
Credit Documents, and (v) affirms that each of the Liens granted in or pursuant
to the Credit Documents are valid and subsisting.

1

--------------------------------------------------------------------------------

 

(c)The Borrower (on behalf of itself and the other Credit Parties) hereby
represents and warrants to the Administrative Agent and the Lenders as follows:

(i)the Borrower and each other Credit Party has taken all necessary action to
authorize the execution, delivery and performance of this Amendment;

(ii)this Amendment has been duly executed and delivered by the Borrower and each
other Credit Party and constitutes each such Credit Party’s legal, valid and
binding obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar Laws affecting
creditors’ rights generally, and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity);
and

(iii)no consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by the
Borrower of this Amendment.

(d)This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or other electronic imaging means (e.g., “pdf” or “tif” format) shall
be effective as delivery of a manually executed counterpart of this Amendment.

(e)THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF, OR
RELATING TO THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND BE
GOVERNED BY, THE LAW OF THE STATE OF NEW YORK.

[Signature Pages Follow]

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be duly executed as of the date first written above.

BORROWER:

HERITAGE INSURANCE HOLDINGS, INC.,

a Delaware corporation

 

By:  /s/ Kirk Lusk



Name:Kirk Lusk

Title:Chief Financial Officer

Guarantors:

CONTRACTORS ALLIANCE NETWORK, LLC,

a Florida limited liability company

 

By:  /s/ Kirk Lusk



Name:Kirk Lusk

Title:Chief Financial Officer

FIRST ACCESS INSURANCE GROUP, LLC,

a Florida limited liability company

 

By:  /s/ Kirk Lusk



Name:Kirk Lusk

Title:Chief Financial Officer

HERITAGE INSURANCE CLAIMS, LLC,

a Florida limited liability company

 

By:  /s/ Kirk Lusk



Name:Kirk Lusk

Title:Chief Financial Officer

HERITAGE MGA, LLC,

a Florida limited liability company

 

By:  /s/ Kirk Lusk



Name:Kirk Lusk

Title:Chief Financial Officer

[Signature Pages Continue]




Signature Page to First Amendment to Credit Agreement (Heritage Insurance
Holdings, Inc.)

--------------------------------------------------------------------------------

 

NBIC FINANCIAL HOLDINGS, INC.,

a Delaware corporation

 

By:  /s/ Kirk Lusk



Name:Kirk Lusk

Title:Chief Financial Officer

NBIC HOLDINGS, INC.,

a Delaware corporation

 

By:  /s/ Kirk Lusk



Name:Kirk Lusk

Title:Chief Financial Officer

NBIC SERVICE COMPANY, INC.,

a Rhode Island corporation

 

By:  /s/ Kirk Lusk



Name:Kirk Lusk

Title:Chief Financial Officer

SKYE LANE PROPERTIES, LLC,

a Florida limited liability company

 

By:  /s/ Kirk Lusk



Name:Kirk Lusk

Title:Chief Financial Officer

ZEPHYR ACQUISITION COMPANY,

a Delaware corporation

 

By:  /s/ Kirk Lusk



Name:Kirk Lusk

Title:Chief Financial Officer

[Signature Pages Continue]

 

Signature Page to First Amendment to Credit Agreement (Heritage Insurance
Holdings, Inc.)

--------------------------------------------------------------------------------

 

HI Holdings, INc.,

a Hawaii corporation

 

By:  /s/ Bruce Lucas



Name:Bruce Lucas

Title:Chief Executive Officer

[Signature Pages Continue]




Signature Page to First Amendment to Credit Agreement (Heritage Insurance
Holdings, Inc.)

--------------------------------------------------------------------------------

 

ADMINISTRATIVEREGIONS BANK,

AGENT:

as Administrative Agent and Collateral Agent

By: /s/ Andrew Staszesky

Name:Andrew Staszesky

Title:Vice President

Signature Page to First Amendment to Credit Agreement (Heritage Insurance
Holdings, Inc.)